Citation Nr: 1223065	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-33 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for internal derangement of the left knee with knee strain.

2.  Entitlement to an initial compensable rating for internal derangement of the right knee with knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1993 in the Navy and from September 2001 to July 2007 in the Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In various statements, the Veteran essentially asserts that the symptomatology associated with his internal derangement of the left and right knee with knee strain had increased in severity since his last afforded VA examination.  In this regard, in his October 2008 Substantive Appeal and in various VA treatment records, the Veteran complains of painful motion of the bilateral knees.  An April 2008 VA orthopedics treatment record reflects a diagnosis of mild osteoarthritis.  The Board notes that with arthritis and objective confirmation of limitation of motion a compensable rating may be warranted.  38 C.F.R. § 4.71a, diagnostic code 5010 (2011).  Thus, the Board finds that a more contemporaneous VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).  As it has been over three years since his last examination, a new examination to determine the current severity of the Veteran's left and right knee disabilities is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his left and right knee disabilities.  After he has signed the appropriate releases, those records, to specifically include all records of VA treatment since November 2008, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA joints examination to evaluate the current severity of his left and right knee disabilities.  The entire claims folder must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies, to include range of motion testing, that the examiner deems necessary should be performed.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's left and right knee disabilities, to include indication as to whether, and to what extent, the Veteran experiences likely functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should include a complete rationale for the findings and opinions expressed.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2011).

4.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

